UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:333-164868 GLOBAL SMOOTHIE SUPPLY, INC. (Exact name of registrant as specified in its charter) 4428 University Blvd., Dallas, Texas 75205 (214) 769-0836 www.gssww.com (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) No-par Common Stock (Title of each class of securities covered by this Form) (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) NONE Please place an X in the box(es) to designate the appropriate rule provisions) relied upon to terminate or suspend the duty to file reports: Rulel2g-4(a)(l) [X] Rulel2g-4(a)(2) [] Rulel2h-3(b)(l)(i) [X] RuleI2h-3(b)(l)(ii) [] Rulel5d-6 [] Approximate number of holders of record as of the certification or notice date: 67 Pursuant to the requirements of the Securities Exchange Act of 1934, Global Smoothie Supply, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: September 2, 2011 By: /s/ David C. Tiller David C. Tiller, Chief Executive Officer
